Title: To Thomas Jefferson from James Wood, 15 June 1780
From: Wood, James
To: Jefferson, Thomas



Sir
Charlotteville 15th. June 1780.

I am Honour’d with your Letter of the 9th. Instant with the Several Inclosures, and shall think myself Happy if I am Able to Carry your Ideas into Execution. I have Issued Peremptory Orders for all the Officers without Distinction, to repair within five Days to the Barracks, and shall Certainly inforce them with Strictness; at the same time I must beg leave to Suggest it as my Opinion, that in Case it shou’d be Necessary to remove the Troops, it wou’d have Greatly Facilitated their march, for the Officers to have remained at their Quarters; they will Certainly when Confined to the Limits of the Barracks, Concieve themselves Discharged from their Paroles—will encourage Desertion among the Soldiery—and in Case of being Obliged to remove, will throw every Obstruction in the way. It will be altogether Impossible to Secure the Troops, and Prevent Desertion with the Guards I have; and the State of Provisions, and the Prospect of Securing Supplies, will not admit of my Calling in any of the Militia at Present. From the State of the Post which I have frequently made to your Excellency, you will Please to Observe, that the waggons which are employed, are not more than half sufficient to Transport Provision and Forage, and that unless my hands are strengthened by Government, it will be Morally impossible for me to remove such a Body of Men thro’ a Country remarkably Scarce of Provision and Forage, without a Days Provision before hand, without Money to Purchase, and without Authority to empress either Provisions, Horses, or Carriages.
I am well assured had the Assembly Entended their resolution no farther than to have restricted the Officers to the Limits of the County, and Called in all their Supernumerary Servants, it wou’d have answered a Much Better Purpose; I hope I shall be Excused  for giving my Opinion thus freely, as your Excellency may be assured it Proceeds from my Zeal for the Service.
I shall immediately Order two Hundred Mil[itia] from each of the Counties of Albemarle, and Augusta, to be Appointed, Arm[ed] and held in the most Perfect readiness to march at the shortest Notice. At Present I am inclinable to think, in Case of the rapid Approach of the Enemy, it wou’d be better to march the Troops through Orange and Culpeper, and Cross the Blue Ridge at Chesters gap; my reason for this Opinion is, that if the Convention Troops shou’d be the Object of the Enemy, they will most Certainly Keep the upper Road as far as Possible above the Blue Ridge, and there will be a much better Prospect of my being Supplied that route than the Other. I shall be Extremely Glad to be informed by the return of the Dragoon, whether the Officers are to be Closely Confined to the Barrack[s;] whether some of them who have Built Huts within the Distance of four Miles are to be removed? And whether I am to Demand Other Paroles of them, and what the Tenor of the New Ones are to be? I must again repeat that without the Most Ample Supplies of Money to the Different Staff Departments, the Troops (when they are all Collected) cannot be supplied at the Barracks. I have been Closely Confined for five Days past with a violent Fever, it is with the Greatest Difficulty I set up to write, therefore hope you will Excuse the imperfections in this Letter. I have the Honor to be with the Greatest respect Yr. Excellency’s Very Obt. Servt,

James wood


P.S. General Hamilton requests to Know whether the General Officers, their Aids de camp Brigade Majors and Servants are Meant to be included. He says they will willingly give any Parole that may be thought Necessary.

